POLEN, Judge.
We affirm the trial court’s order revoking Roger Leon Marshall’s probation. We note, however, that the Order of Revocation incorporates the amended Affidavit of Violation of Probation as a basis for the revocation. We strike this incorporation to the extent that it is based on the two aggravated battery charges referred to in the affidavit, which were withdrawn by the state. See Secure v. State, 432 So.2d 630 (Fla. 3rd DCA 1983) (part of order revoking probation based upon finding that defendant was guilty of certain violations of probation which were neither relied upon or proved by the state was improper).
WARNER and PARIENTE, JJ:, concur.